Citation Nr: 0608530	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-11 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for neurogenic bladder.  

3.  Entitlement to an initial compensable rating for 
duodenitis with gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for neurogenic bowel 
(claimed as irritable bowel syndrome), as secondary to the 
residuals of a discectomy.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to June 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2001 and September 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO).  In the November 2001 rating decision, 
the RO granted entitlement to service connection for the 
residuals of a discectomy with surgical complications and 
spinal cord injury including Brown-Sequard syndrome with 
right lower extremity paresis, Scheuermann's disease, gait 
disorder with slight foot drop and chronic thoracic back pain 
syndrome and assigned a 60 percent disability rating; granted 
entitlement to service connection for migraine headaches and 
assigned a 30 percent disability rating; granted entitlement 
to service connection for neurogenic bladder and assigned a 
10 percent disability rating; and granted entitlement to 
service connection for duodenitis with GERD and assigned a 
non-compensable rating.  

In the September 2004 rating decision the RO denied 
entitlement to service connection for depression and 
neurogenic bowel.  The veteran perfected an appeal of the 
assigned ratings and the denials of service connection.  

Evidence of record indicates the veteran raised the issue of 
entitlement to service connection for left leg sensory loss, 
secondary to his service-connected spinal cord injury.  As 
this issue has not been adjudicated by the RO, it is referred 
for appropriate action.

Withdrawal of an issue on appeal may be made by the veteran 
or by his or her authorized representative in writing.  
38 C.F.R. § 20.204 (2005).  In an October 2005 statement, the 
veteran's representative indicated the veteran expressly 
withdrew his appeal for entitlement to an initial evaluation 
in excess of 60 percent for the residuals of a discectomy 
with surgical complications and spinal cord injury including 
Brown-Sequard syndrome with right lower extremity paresis, 
Scheuermann's disease, gait disorder with slight foot drop 
and chronic thoracic back pain syndrome.  Therefore, the 
issue is no longer in appellate status.

The issues of entitlement to service connection for 
neurogenic bowel and an increased rating for migraine 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim. 

2.  From June 15, 2001 through March 21, 2002, the veteran's 
neurogenic bladder was productive of nocturia two to three 
times.  

3.  From March 22, 2002, the veteran's neurogenic bladder was 
productive of nocturia five to six times and required the use 
of protective padding.  

4.  The veteran's duodenitis with GERD is productive of mild 
symptoms controlled by medication.  

5.  The preponderance of the evidence of record does not 
establish that the veteran suffers from residuals of 
depression.   


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
neurogenic bladder have been met from June 15, 2001 to March 
22, 2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7517 (2005).

2.  The criteria for a rating of 40 percent, but no more, for 
neurogenic bladder have been met from March 22, 2002.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 7517 
(2005).

3.  The criteria for a 10 percent rating, but no more, for 
duodenitis with GERD 
have  been more nearly approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.102, 4.7, 4.114, Diagnostic Code 
7305 (2005).

4.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in April 2001 and July 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
An October 2004 letter advised the veteran to submit any 
further evidence in his possession that pertains to his 
claim.  

These letters did not advise the veteran as to what was 
needed to substantiate a claim for increased ratings.  
However, the veteran and his representative were also 
provided with a copy of the appealed rating decision, as well 
as an April 2003 Statement of the Case (SOC) and January 2005 
Supplemental Statement of the Case (SSOC).  The rating 
decision and SOC provided them with notice of the law and 
governing regulations, to include the criteria for 
establishing higher evaluations for his claimed conditions, 
and all of cite documents provided the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Stated another way, a reasonable 
person could be expected to understand from the notice 
provided what was needed to substantiate his claims for 
increase.  See Mayfield, supra.  In light of the above, as 
well as the favorable decisions on the claims for increase 
being decided, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  In addition, the favorable 
determination with respect to the claims for increased 
ratings renders any error with respect to the lack of notice 
regarding an effective date harmless at this time.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background

Service medical records reveal that on June 30, 1997 the 
veteran underwent a thoracic 7/8 discectomy with autologous 
bone graft surgery.  During the surgical procedure a dural 
laceration inadvertently occurred.  Postoperatively, the 
veteran immediately experienced lower extremity weakness, 
headaches, voiding dysfunction, and diplopia secondary to a 
Brown Sequard Syndrome.  The veteran's medical records also 
reveal that he complained and was treated for chronic 
headaches.  Elavil and Depakote were some of the medications 
prescribed for treatment of his headaches.  The records 
reveal consistent and extensive treatment at the pain 
management clinic for chronic headaches.  The veteran's 
service medical records also reveal that his symptoms were 
diagnosed was duodenitis and GERD while he was in service.  
Finally, the veteran's service medical records are completely 
silent for treatment for or complaints of depression.  In 
fact, a 1997 psychiatric evaluation to determine if 
depression existed due to the veteran's long rehabilitation 
and unknown prognosis found no psychiatric diagnosis.

The veteran underwent a VA sponsored examination in April 
2001.  At that time he reported that after his surgery he had 
undergone pressure flow studies which revealed abnormal 
flows.  He indicated that since that time, he had been placed 
on Hytrin which improved his flow for urinary retention to 
the point that he has nighttime urination two to three times.  
Physical examination revealed a normal scrotum, right and 
left testes, and epididymis.  Rectum had normal tone.  The 
examiner diagnosed the veteran's symptoms as neurogenic 
bladder which resulted in a voiding dysfunction secondary to 
Brown-Sequard syndrome.  

The veteran's VA outpatient treatment records reveal that on 
March 22, 2002 the veteran presented for a rehabilitation 
medicine consult.  The examiner noted that the veteran was 
depressed and angry at the care he had received through the 
military.  He indicated that he had gastric reflux.  He also 
reported that he has a small capacity bladder with very 
frequent voids.  He indicated that he had to urinate three to 
five times per night if he had any fluids after six p.m.  
Pertinent to this claim, the examiner diagnosed the veteran's 
symptoms as neurogenic bladder, GERD, and reactive 
depression.  

The veteran's private treatment records from January 2002 to 
February 2002 reveal treatment for GERD.  During the 
veteran's initial physical he denied abdominal pain, nausea, 
vomiting, changes in his bowel habits, hematochezia, or 
melena.  He denied anxiety or depression.  Physical 
examination revealed that his abdomen was soft, non-
distended, and non-tender with non-active bowel sounds.  The 
veteran's symptoms were diagnosed as GERD, without evidence 
of Barrett's esophagus or history of esophagitis, status post 
dilation for Schatzki ring, and Brown-Sequard syndrome.  The 
records revealed that he underwent an 
esophagogastroduodenoscopy in January 2002.  The procedure 
revealed that the veteran had a Schatzki's ring, nonerosive 
gastritis and an erosive duodenitis.  A February 2002 record 
indicated that biopsies of the veteran's stomach revealed 
chronic, mild, non-erosive gastritis without evidence of 
Helicobacter pylori.  The veteran complained of some reflux 
symptoms, but indicated that the symptoms were usually 
controlled with the use of medication.   

The veteran presented for a psychological evaluation in 
October 2002.  The veteran presented with complaints of 
chronic migraines.  He indicated that he had no psychological 
concerns.  A mental status examination revealed that he was 
oriented to person, place, time and situation.  His affect 
was noted to be congruent.  His thought process was described 
as logical and goal oriented.  The examiner noted that there 
were no signs of thought disorder or psychosis.  The veteran 
denied any suicidal or homicidal ideation.  The examiner 
indicated that the veteran had good judgment, no memory 
problems, good concentration, and no distractibility.  The 
examiner noted that the veteran had a score of zero on the 
depression, panic and anger scales, which indicated no 
symptoms.  The veteran had a score of one on the anxiety 
scale, which indicated minimal symptoms.  The examiner noted 
that the veteran's global assessment functioning score was 
90, reflecting minimal psychological factors influencing 
social, leisure or occupational functioning.  The examiner 
further found that the veteran was very well adjusted and 
maintained an active and productive life, despite chronic, 
severe migraines secondary to his injury.  The examiner noted 
that the veteran had some sleep disturbance due to his 
headaches but he reported that he managed them.  The examiner 
found that the veteran had no emotional or cognitive problems 
needing intervention.  Axis I diagnosis was "[n]o 
disorder."

The veteran appeared for a VA genitourinary examination in 
December 2002.  The veteran complained of urinating twelve 
times a day, and five to six times at night.  He indicated 
that he had fairly significant urgency.  He indicated that he 
had no stress incontinence, and did have some mild post-void 
dribbling but no urge incontinence.  He indicated that he did 
not require the use of pads or absorbent materials.  Physical 
examination revealed that he veteran had normal phallus, 
testicles, and prostate.  The examiner diagnosed the 
veteran's symptoms as small capacity hypercontractile bladder 
with significant frequency, urgency, and nocturia secondary 
to his back injury.  

The veteran's October 2004 VA outpatient treatment record 
revealed that the veteran continued to spontaneously void, 
but that he started using protective pads for slight 
dripping.  A diagnosis of "[r]ule out exogenous depression" 
was also noted.

Another October 2004 VA outpatient treatment record written 
by a clinical social worker indicated that the veteran was 
functioning successfully in independent living and in a full-
time job working on computers.  He reported that had problems 
with depression and was on medication for depression.  He 
indicated that he has a stable living arrangement, sufficient 
income, good family and social support.  The social worker 
indicated that although the veteran had experienced 
frustration and some depression, he seemed to be adapting and 
functioning well overall.  She noted that there was no 
clinical indication for further social work. 




I. Increased Ratings

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection effective June 
2001.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Increased Rating For Neurogenic Bladder

The RO has rated the veteran's neurogenic bladder under 
38 C.F.R. § 4.115b,  Diagnostic Code 7517, which indicates 
that the disability should be rated under voiding dysfunction 
pursuant to 38 C.F.R. § 4.115a.

Voiding dysfunction, without continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence (rated under a specific rating schedule), is to 
be rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.  A 60 percent 
evaluation is warranted where the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than for times a day is required.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night is rated 40 
percent disabling.

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cc's; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.

Based on a review of the medical evidence, the Board finds 
that a 20 percent rating from June 15, 2001 to March 22, 2002 
is warranted.  To that end, the Board places significant 
probative value on the April 2001 VA examination.  During 
that examination the veteran reported that he experienced 
nocturia two to three times per night.  

Giving the veteran the benefit of the doubt, the Board finds 
this evidence consistent with a 20 percent rating for urinary 
frequency, but no more for the time period cited.  There is 
no indication of the need of absorbent materials during this 
time period, nor is there any indication that the veteran 
experienced nocturia more than three times per night.  Thus, 
a 20 percent evaluation is warranted from June 15, 2001, the 
date of claim.  

Beginning with a March 22, 2002 VA outpatient treatment 
report, the Board finds that a 40 percent evaluation is 
warranted.  In that report, the veteran indicated that he 
would have void 3 to 5 times at night if he had anything to 
drink after 6 p.m.  Moreover, during a December 2002 VA 
examination the veteran reported that he experienced nocturia 
five to six times per night.  Furthermore, in October 2004 
the veteran reported the use of pads for slight dripping.  

Resolving all doubt in favor of the veteran, the Board finds 
that the medical evidence indicates that the veteran more 
nearly approximated the criteria for a 40 percent evaluation 
as of the March 22, 2002 outpatient treatment report.  

A higher evaluation is not warranted as the objective 
evidence does not show the veteran suffers from incontinence 
requiring an appliance or the use of pads which must be 
changed more than 4 times per day.  While the veteran's 
representative has asserted that the veteran must change his 
pads 5 times per day, the veteran has not reported such to 
any VA examiner, and indicated his use of pads was for slight 
leakage.  The VA Form 9 indicating changing of pads 5 times 
per day was signed by the veteran's representative.  Nowhere 
in the record has the veteran testified to such, nor has he 
indicated such to any medical personnel.  Thus, the objective 
medical evidence is more probative than the assertions of the 
veteran's representative in this matter, and the Board finds 
that entitlement to an evaluation is excess of 40 percent is 
not warranted. 


Increased Rating For Duondenitis with GERD

The veteran contends that his service-connected duodenitis 
with GERD is more disabling than currently evaluated.  The 
veteran's disability is rated as non-compensable under 38 
C.F.R. § 4.114, Diagnostic Code 7305.  Under that code, a 10 
percent evaluation is granted for a mild ulcer with recurring 
symptoms once or twice a year.  A 20 percent evaluation is 
granted for moderate duodenal ulcer, with recurring episodes 
of severe symptoms two to three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is granted for moderately severe 
duodenal ulcer, which is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is assigned for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).

Evidence relevant to the severity of the veteran's GERD 
includes January 2001 to February 2002 private medical 
records.  The veteran denied abdominal pain, nausea, 
vomiting, and changes in his bowel habits or any other 
symptoms involving GERD or duodenitis.  There was no 
epigastric tenderness and bowel sounds were normal.  The 
veteran complained of some reflux symptoms but noted that 
they were usually controlled with the use of medication.  
However, an esophagogastro-duodenoscopy revealed nonerosive 
gastritis and an erosive duodenitis.  VA treatment records 
note treatment for GERD symptoms with Prilosec.

In the instant case, the Board finds that the veteran's 
symptoms more nearly approximate the criteria for an initial 
rating of 10 percent under Diagnostic Code 7305 for his 
service-connected duodenitis with GERD, and have done so 
since the inception of his claim.  A higher rating is not 
warranted as the evidence fails to establish recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or continuous moderate 
manifestations.  Moreover, the veteran's representative has 
indicated that he is seeking a 10 percent rating for this 
disorder.


II. Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

The veteran's service medical records reveal that he was 
given a psychiatric consult in 1997 for depression due to his 
extensive rehabilitation and unknown prognosis.  The work-up 
found no psychiatric diagnosis.  The veteran was prescribed 
Elavil, but such was for treatment of his headaches.  Service 
medical records are silent for any psychiatric diagnosis.  

A March 2002 VA treatment report noted the veteran was 
depressed and angry at the care he received through the 
military.  However, an October 2002 psychological examination 
found the veteran exhibited no psychiatric diagnoses.  An 
October 2004 medical clinic note included "[r]ule out 
exogenous depression" in the diagnosis list.  In October 
2004 a social worker noted the veteran reported experiencing 
depression but found that he was adapting well and that no 
further clinical indication for social work intervention was 
necessary. 

In this case, service medical records were negative for any 
psychiatric diagnoses to include depression.  A VA 
examination scheduled to determine whether the veteran 
suffers from a psychiatric disorder likewise found no current 
psychiatric disorder existed.  While subsequent VA treatment 
records note the veteran reporting that he has depression, 
there is no medical evidence in the record linking a 
diagnosis of depression with his military service.  

In the absence of the disability in service, and evidence 
linking any claimed depressive symptoms to service, service 
connection for the claimed disorder is denied. 

The Board notes the representative's contention that a remand 
for a new examination is necessary.  However, in the absence 
of the disorder in service, an examination is not required.  
See 38 C.F.R. § 3.159(c)(4).  Further, the duty to assist has 
been satisfied, in that an examination was conducted, but 
revealed no disability.  

Moreover, although the representative argues that the VCAA 
was not complied with, as noted above, the veteran was 
adequately notified of the evidence needed to substantiate 
his claim for service connection, and the bases for the 
denial, including the lack of treatment or diagnosis of 
depression in service.  While the veteran did provide 
duplicate records in response to the January 2005 Statement 
of the Case, he was specifically advised that the evidence 
was a duplicate of evidence of record.  He was subsequently 
advised that his case was being certified to the Board, and 
that he had 90 days to submit any additional evidence.  No 
further evidence was forthcoming.  

The representative argues that the VA treatment report from 
October 2004 noted the veteran was going to seek private 
psychiatric treatment.  The veteran was notified in an 
October 29, 2004 letter to let VA know of any other evidence 
or information that would support his claim.  Further, the 
veteran submitted duplicate evidence following the January 
2005 SOC, none of which pertained to private psychiatric 
treatment.  While the representative states that the veteran 
did not submit additional evidence because he believed the 
evidence of record showing treatment in service was 
sufficient for the Board to grant the claim, such a belief, 
notwithstanding the repeated denials by the RO on the 
evidence, does not absolve the veteran of submitting relevant 
evidence or information.  Nor does it require remand for the 
veteran to be re-notified simply because he chose not to 
present evidence when specifically offered the opportunity.  
Moreover, the Board finds it unlikely that had the veteran 
received private psychiatric treatment, he would not have at 
least advised the RO of such when he submitted the records in 
response to the January 2005 SOC.  Thus, as discussed above, 
the VCAA notice and duty to assist requirements were met in 
this case, and no further action in this regard is necessary.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to a 20 percent rating for neurogenic bladder is 
granted from June 15, 2001 through March 21, 2002, subject to 
the controlling regulations governing the payment of monetary 
benefits.

Entitlement to a 40 percent rating for neurogenic bladder is 
granted from March 22, 2002, subject to the controlling 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating for duodenitis with GERD 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.  

Entitlement to service connection for depression is denied.  


REMAND

With respect to the veteran's claim for an increased rating 
for migraine headaches, the Board finds that the evidence is 
insufficient to properly evaluate the claim.  In this regard, 
the evidence shows that the veteran reports severe headaches 
1 to 3 times per week, with mild headaches daily.  His severe 
headaches have been described at different times as 
debilitating or incapacitating.  However, the evidence also 
shows the veteran works full time, has been successful in his 
job, and is active in his life, to include jet skiing at one 
point.  

A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks, 
which produce severe economic inadaptability.  While the 
evidence does show he suffers from frequent headaches, the 
severity, duration, and impact on his employment are not 
adequately explained by the evidence in the record.  
Moreover, the last VA examination for this disorder occurred 
almost 5 years ago.  

Thus, to adequately evaluate his claim, the Board finds that 
a new VA neurological examination is needed, which discusses 
the specific symptoms he regularly experiences with his 
severe headaches, how long those headaches last, the time of 
day they usually occur, and how much time the veteran loses 
from work due solely to his headaches.  The veteran should 
also be asked to provide a statement from his employer with 
regard to time lost from work due to headaches.
 
With respect to his bowel dysfunction claim, the veteran 
asserts his neurogenic bowel is related to the discectomy he 
had while he was in service.  The veteran's service medical 
records are negative for a diagnosis of chronic neurogenic 
bowel or chronic bowel problems.  An August 1999 report noted 
no bowel problems.  Bowel problems were not noted on the 
April 2001 VA examination.  However, VA records currently 
diagnose him with a neurogenic bowel as of March 2002.  Due 
to the lack of the finding of such in service, it is not 
clear whether the veteran's present bowel disorder is related 
to his in-service surgery or otherwise related to service, or 
is related to service-connected conditions.  Therefore the 
Board finds that an opinion is necessary in order to 
determine the etiology of the veteran's current bowel 
disorder.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from discharge 
for neurogenic bowel.  After securing 
any necessary release, the RO should 
obtain any records, not presently 
contained in the claims file.  The RO 
should also obtain current VA treatment 
records from the VA Medical Centers in 
Augusta and Charleston, dating from 
December 2004.  

2.  The veteran should be asked to 
provide a statement from his employer 
with regard to time lost from work due 
to headaches.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a VA 
intestinal examination to determine the 
nature, extent, and etiology of the 
veteran's bowel disorder.  The claims 
file must be sent to the examiner for 
review.  All studies or tests deemed 
necessary for an accurate assessment 
should be conducted.  The examiner 
should provide a rationale for all 
opinions expressed.  All opinions should 
be based on a review of the evidence of 
record, including the service medical 
records, and sound medical principles.

Specifically, following a review of the 
claims file and examination of the 
veteran, the examiner should determine 
whether the veteran's current bowel 
disorder is less likely, more likely, or 
as likely as not (50 percent 
probability) etiologically related to 
his discectomy in service, is otherwise 
related to service, or is caused or 
aggravated by his service-connected 
conditions.

4.  The RO should also schedule the 
veteran for a VA neurological 
examination to determine the severity of 
his migraine headache disorder.  The 
claims file must be reviewed, and all 
symptomatology found on examination 
described in detail.  

In addition, the examiner should include 
a description of: (a) the specific 
symptoms the veteran regularly 
experiences with his severe headaches;
(b) how long the severe headaches last;
(c) the time of day they usually occur;
(d) how much time the veteran loses from 
work due solely to his headaches;
(e) whether headaches have worsened or 
improved since his discharge in June 
2001.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the headache and 
depression claims.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case and be given the opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


